Title: To James Madison from John Graham, 20 August 1810
From: Graham, John
To: Madison, James


Dear SirDepartment of State 20th Augt 1810
I had the Honor yesterday to receive your Letter of the 16th. and have this Morning been unsuccessfully employed in looking over Mr Bowdoin’s, Genl Armstrong’s, and Mr Skipwiths file, for the Paper a Copy of which you want. I shall renew the search tomorrow. We have no Parisian file in the office and as neither Mr Brent nor myself have any recollection of this Paper I have thought that you may possibly have seen it in the possession of the late President.

It does not appear from our Records that Mr Barnet has been particularly instructed to deliver the Papers he received from Mr Skipwith. From a Memo you once made it appeared to be your wish that such instructions should be sent to him; but in the same Memo you referred the Secy of State to Mr Skipwith who was then expected here, application was accordingly made to him when he arrived, and he stated that he had directed Mr Barnet to send the Books which had been the object of contest to the Department of State. Hence, I presume, no particular Instructions were sent from this office, as to them.
I inclose a Copy of a Letter just received from Genl Armstrong. The original goes today to Mr Smith who is now I presume in Baltimore. There is a Letter from Mr Warden of the 12th June but it contains nothing new. With Sentiments of the Highest Respect I have the Honor to be, Sir Your Most Obt Sert
John Graham
